Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/324907, filed on May 19, 2021, has claims 1-24 pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 23-24 are rejected under 35 USC 102(a)(1) as being anticipated by Yang (US 20190250898 A1) (hereinafter Yang).

As per claims 1, 23 and 24, Yang discloses an interface configured to: receive a version of a model from a model registry [At block 206, a latest software version associated with the device is determined, paragraph 45]; a processor configured to: store the version of the model [Fig. 6, a processor 602, memory 604]; start a process running the version of the model [At block 204, a software version associated with the device is determined., paragraph 44]; and update a proxy with version information associated with the version of the model to generate an updated proxy [The update may be monitored based on traffic sniffing or other passive traffic monitoring method or based on a monitoring device (e.g., network monitor device 102) being a proxy as the software is manually updated., paragraph 86], wherein the updated proxy indicates to redirect an indication to invoke the version of the model to the process [If the update was successful, block 202 may be performed. If the update was not successful, block 216 may be performed. At block 216, manual updating is invoked. This may be invoked via a notification (e.g., SMS, text, instant message, etc.) to an administrator. The traffic of the device may then be monitored to track when the device is updated including the method of the update, paragraphs 53-54]; and a memory coupled to the processor and configured to provide the processor with instructions [The instructions may further cause the processing device to perform automatically an update of the software associated with the device using software having the newer software version associated with the device, paragraph 102].

As per claim 2, Yang discloses wherein the system comprises a server node [Fig. 1].

As per claim 3, Yang discloses wherein the system comprises a virtual machine executing on a server node [Network monitor device 102, paragraph 27].

As per claim 4, Yang discloses wherein the interface is further configured to receive an update indication to update a version tag [if a webpage is known to take approximately 0.3 seconds from request till sending of a login webpage which has a total size of one megabyte with five images that could be used to identify a particular version., paragraph 65].

As per claim 5, Yang discloses wherein the version tag comprises a production version tag or a staging version tag [At block 314 a software version is identified is determined. This may be determined based on a match of the open ports to a database with open ports as a signature. If a software version is identified, block 342 may be performed, paragraph 62].

As per claim 6, Yang discloses wherein the processor is further configured to update the proxy with updated version tag information [The update may be monitored based on traffic sniffing or other passive traffic monitoring method or based on a monitoring device (e.g., network monitor device 102) being a proxy as the software is manually updated, paragraph 86].

As per claim 7, Yang discloses wherein the interface is further configured to receive a request to regarding the model [use application programming interfaces (APIs) where possible to automatically trigger software updates, use remote command line interface (CLI) commands (e.g., via a script), where possible, to automatically trigger a software update, monitor software update activity, paragraph 17].

Allowable Subject Matter
Claims care objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 7-22 is because the prior arts of record do not teach or suggest wherein the request comprises an access indication that a URL endpoint has been accessed; wherein the URL endpoint comprises one or more of a domain, a model name, a model version, a version tag, and keyword indicating the request; wherein the request comprises a version number or a version tag; wherein the request comprises an authentication token; wherein the processor is further configured to authenticate the request using the authentication token; wherein the request to execute the model is associated with execution data; wherein the processor is further configured to determine a process for executing the model by querying a proxy using a model name and version indicator; wherein the processor is further configured to execute the model; wherein the processor is further configured to provide model results; wherein the interface is further configured to receive a running indication to determine whether the process is running; wherein processor is further configured to: determine whether the process is running; and in response to a determination that the process is not running: restart the process; wherein the processor is further configured to update stored models and versions, wherein updating stored models and versions comprises querying a set of models and versions at the model registry; wherein updating stored models and versions comprises: in response to a non-storage determination that the version of the model is at the model registry and not stored by the system, requesting that the version of the model be provided; wherein updating stored models and versions comprises: in response to a storage determination that the version of the model is stored by the system and is not at the model registry, removing the version of the model; wherein updating stored models and versions comprises: in response to a tag determination that a version tag stored by the system does not match a version tag stored at the model registry, updating the version tag stored by the system.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 2, 2022
/NOOSHA ARJOMANDI/             Primary Examiner, Art Unit 2167